internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-157969-02 date date grantor grantor child child child grandchild grandchild grandchild grandchild grandchild grandchild grandchild trust plr-157969-02 trust trust trust d1 d2 d3 d4 year year year corporation bank trust company state county dear plr-157969-02 this letter responds to a letter dated date and subsequent correspondence submitted on behalf of grandchild by grandchild 2's authorized representative requesting certain rulings under the internal_revenue_code the information submitted states that grantor and grantor collectively the grantors husband and wife both died prior to date survived by child child and child on d1 grantors established three separate irrevocable individual trusts trust trust and trust collectively the d1 trusts for the benefit of their three children the trust agreements have identical terms except that each trust designates a different child as beneficiary the current trustee of the d1 trusts is bank under article i a of each d1 trust the beneficiary shall receive all of the income of his or her trust during his or her lifetime if the beneficiary becomes disabled then the income distributions will be discretionary based on the general comfort well-being education and support of said beneficiary article i b of the d1 trusts provides that upon the death of a beneficiary the trustee is to pay the net_income from the trust estate to his or her descendants per stirpes each d1 trust will terminate twenty years after the death of the last to die of child child and child at which time the trustee will distribute the trust corpus to the beneficiary’s then living issue per stirpes article iii a of the d1 trusts provides that the trustee may hold any shares of corporate stock comprising any part of the trust estate in its own name as trustee or in the name of its nominee or nominees it may give proxies to any person it may select to vote such stock at any stockholders’ meeting of any such corporation but shall during the life of grantor nominate grantor as such proxy in all instances except where grantor shall be unable to serve or be disqualified and following grantor 1's death so long as it shall continue to hold any stock of corporation in the trusts therein created it shall nominate as proxy for the voting of all such shares child article iv of the d1 trusts provides that in the case of a vacancy in the office of trustee resulting from resignation or disqualification for any cause then the trustors or the survivor of them or after their deaths a majority of their living children may nominate a successor trustee but if a majority of the children of the trustors are unable to agree upon a successor trustee within thirty days after such resignation or disqualification then any one of them may apply to any court of original general jurisdiction in the county and state for the appointment of a new trustee on such notice as shall be in accordance with the rules and practice of that court on d2 grantor established an inter_vivos revocable_trust trust pursuant to article viii of the trust agreement on grantor 1's death in year the trust corpus was divided into two equal parts the deceased spouse’s share and the surviving plr-157969-02 spouse’s share under article xii the surviving spouse’s share was held for the exclusive benefit of grantor grantor had the power during her lifetime to invade trust corpus for any amount or for any purpose on her death a portion of the trust was to be distributed to a private_foundation and the balance pursuant to grantor 2's exercise of a general power to appoint the trust corpus in default of exercise the trust corpus was to be added to the deceased spouse’s share in general under article xi the deceased spouse’s share was administered for the benefit of grantor and the grantors’ children pursuant to article xiii on grantor 2's death in year the remaining balance of the deceased spouse’s share and additions from the surviving spouse’s share was divided into three parts each part constituting a separate trust share for the benefit of each of the grantors’ three children child child and child and their descendants the current trustee of trust is bank article xiv paragraph b of the trust agreement defines beneficiary to include each named child if he or she is living at the death of grantor sec_1 or whichever event occurs later and all the descendants of the named child born prior to the termination of trust under article xv paragraph a of the trust agreement the trustee shall distribute the net_income of each separate trust among its beneficiaries in such proportion equal or unequal as the trustee shall determine article xv paragraph b of the trust agreement provides that the trustee may in its sole discretion invade the principal of each trust for the support education and emergency needs of any beneficiary of such trust article xv paragraph c of the trust agreement provides that trust will terminate by the exhaustion of all the principal or one day before the twenty-first anniversary of the date of death of the last survivor of grantor sec_1 and and all descendants of grantor living at the time of execution of this amendment but not later than such earlier termination_date as is required to prevent violation of the rule_against_perpetuities or any applicable rule against remoteness upon termination the entire balance of the principal and any accumulated income of each separate trust share shall be distributed outright free of trust per stirpes among the beneficiaries of such trust share then living article xvii paragraph b subparagraph of the trust agreement provides that upon the death of grantor or during any period of his incapacity the trustee shall appoint as proxies of all corporation stock grantor child and child upon the death resignation or incapacity of any of these proxies the named spouse of child shall be appointed proxy when all of the previously named proxies are no longer able or willing to serve as proxies then the trustee shall appoint child to serve as proxy if child is able and willing to serve plr-157969-02 article xviii of the trust agreement provides that in the event of the resignation or disqualification of the trustee then the trustor or after the trustor’s death any two of the trustor’s three children may appoint a successor if no two children of the trustor’s are then living or if living but are unable to agree upon a successor trustee then a successor trustee shall be chosen by the court of the state for the county in the manner provided for in the state trust act any successor trustee shall be a national bank or trust company authorized to do trust business in the state and having an unimpaired capital stock of at least dollar_figure as noted above grantor died in year and grantor died in year child died in year and child and child are currently living there are also grandchildren grandchildren through currently living the d1 trusts and trust are funded with common_stock of corporation a state corporation pursuant to article iiia of the d1 trusts child holds a proxy to vote any corporation stock held by the d1 trusts in addition pursuant to article xviib of the trust agreement child holds a proxy to vote the corporation stock held by trust on d3 the trust company a state nonprofit corporation was formed by the filing of the articles of incorporation and bylaws of the trust company with the secretary of state of state one of the purposes of the trust company as stated in article iii of the articles of incorporation is to serve as the successor trustee of the d1 trusts and trust article iv of the articles of incorporation provides that trust company has three members of a single class each member is a lineal descendant of the grantors the relative rights and responsibilities of each member are identical to those of every other member the three initial members were child child and child each a founding member should a founding member be unwilling or unable to serve or after the death of a founding member a successor member successor must be selected by and from among the adult lineal_descendants the family of that founding member lineal_descendants include adopted children each family determines for itself the term of any successor from that family and the procedure by which the successor will be selected and must designate the successor to the secretary of the corporation article x of the articles of incorporation provides in part that trust company has seven directors and no founding member may be a director each member is entitled to appoint two directors each of whom must be from the family of that appointing member all members are entitled to vote for the election of a seventh director who may or may not be a member of any family the number of directors constituting the board_of directors may be increased or decreased only by an amendment to the articles of incorporation any director may be removed with or plr-157969-02 without cause by the vote of two-thirds of the board_of directors provided however in the case of a director from the family of a founding member at least one vote for removal must be made by a director from the same family as the director to be removed the initial directors of trust company are grandchildren through article iv paragraph of the bylaws provides in part that the management of all the affairs property and interests of trust company is vested in a board_of directors consisting of seven persons appointed and elected as provided in the articles directors need not be members no founding member may be a director subject_to the limitations and requirements of article xii with respect to discretionary distributions from the d1 trusts and trust the board_of directors as a whole has the authority to make any and all decisions regarding trust company’s actions as trustee of the d1 trusts and trust the affirmative vote or written consent of not less than five directors is required to sell assets of the d1 trusts and trust on d4 the members of trust company consented to amendment to the bylaws adding new article xii under new article xii a special discretionary distribution committee will make all decisions regarding discretionary distributions to any beneficiary under the d1 trusts and trust and will have no other purpose or function the discretionary distribution committee is subject in part to the following requirements and limitations the committee will consist solely of not less than one and not more than three member s the board_of directors will appoint each member of the committee for a term of two years subject_to removal only for malfeasance or bad faith conduct no member of the committee may be a grantor or have any beneficial_interest in the d1 trusts or trust no member of the committee may be an employee of the trust company or corporation or any subsidiary or affiliate of either entity and no member of the committee may be a_related_or_subordinate_party within the meaning of sec_672 as to any grantor of any of the d1 trusts or trust or any beneficiary of the d1 trusts or trust bank has filed a petition in the appropriate court of state and county stating that it no longer desires to serve as trustee and asking the court for directions regarding the appointment of a successor trustee after the filing of bank’s petition bank trust company current and remainder adult beneficiaries and the special representative appointed by the court to represent all minor and unborn remainder beneficiaries of the d1 trusts and trust entered into a settlement agreement the settlement agreement will be effective upon the confirmation by the court and the issuance of a favorable private_letter_ruling by the internal_revenue_service plr-157969-02 paragraph of settlement agreement provides in part that the parties intend that trust company replace bank as trustee of the d1 trusts and trust all parties waive certain requirements of trust that the trustee be a corporate trustee with capitalization of dollar_figure million or more the settlement agreement has been signed by all parties and confirmed by order of the court the d1 trusts and trust were irrevocable prior to date and no additions to the d1 trusts and trust have been made since that date ruling sec_671 of the internal_revenue_code provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof based on the facts and representations submitted none of grandchildren through will have the power to vest the corpus or income from the d1 trusts or trust in themselves therefore we conclude that grandchildren through will not be treated as the owners of any portion of the d1 trusts or trust under sec_671 and sec_678 ruling sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition that is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive plr-157969-02 sec_2041 provides that a general_power_of_appointment is a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate however a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment sec_2514 and the regulations promulgated under that section provide similar rules regarding the application of the gift_tax in the case of the release exercise or lapse of a general_power_of_appointment revrul_95_58 1995_2_cb_191 revoking revrul_79_353 1979_2_cb_325 holds that a decedent-settlor's reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate to the decedent within the meaning of sec_672 is not considered a reservation of the trustee's discretionary powers of distribution over the property transferred by the decedent-settlor to the trust for purposes of sec_2036 and sec_2038 sec_672 defines the term related_or_subordinate_party to mean any nonadverse_party who is the grantor's spouse if living with the grantor or any one of the following the grantor's father mother issue brother or sister an employee of the grantor a corporation or any employee of a corporation in which the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of a corporation in which the grantor is an executive for purposes of sec_672 sec_674 and sec_675 a_related_or_subordinate_party shall be presumed to be subservient to the grantor in respect of the exercise or nonexercise of the powers conferred on him unless such party is shown not to be subservient by a preponderance_of_the_evidence in this case under article xii of the bylaws no beneficiary under the d1 trusts or trust can participate directly or indirectly in any decisions regarding discretionary distributions to any beneficiary under the trusts furthermore any decisions regarding discretionary distributions are made by the distributions committee which must consist of individual s who are not related or subordinate within the meaning of sec_672 to any grantor or to any beneficiary the distributions committee cannot include any employee of trust company corporation or any affiliate accordingly based on the plr-157969-02 facts presented the directors of trust company will not be deemed to possess a general_power_of_appointment under sec_2041 and sec_2514 with respect to the d1 trusts or trust ruling sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person under sec_2611 and sec_26_2611-1 of the generation-skipping_transfer_tax regulations a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification that does not result in an increase in the amount of a gst transfer or the creation of a new gst transfer will not cause the trust to lose its exempt status under the facts presented the replacement of bank as trustee with trust company will not shift a beneficial_interest in the d1 trusts or trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trusts plr-157969-02 accordingly we conclude that the replacement of bank as trustee with trust company will not cause the d1 trusts or trust to lose exempt status for generation- skipping transfer_tax purposes under sec_2601 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to grandchild 2's authorized representative sincerely j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
